EXHIBIT 12 ASHLAND INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions) Nine months ended Years ended September 30 June 30 2007 2006 2005 2004 2003 2008 2007 EARNINGS Income from continuing operations $ 201 $ 183 $ 1,958 $ 311 $ 103 $ 176 $ 169 Income tax expense (benefit) 58 29 (230 ) 100 52 58 52 Interest expense 9 8 87 112 121 7 7 Interest portion of rental expense 20 18 20 20 20 16 14 Amortization of deferred debt expense 1 - 3 2 2 - 1 Distributions less than earnings of unconsolidated affiliates (5 ) (6 ) (246 ) (260 ) (89 ) (10 ) (9 ) $ 284 $ 232 $ 1,592 $ 285 $ 209 $ 247 $ 234 FIXED CHARGES Interest expense $ 9 $ 8 $ 87 $ 112 $ 121 $ 7 $ 7 Interest portion of rental expense 20 18 20 20 20 16 14 Amortization of deferred debt expense 1 - 3 2 2 - 1 Capitalized interest 2 3 1 - - - 1 $ 32 $ 29 $ 111 $ 134 $ 143 $ 23 $ 23 RATIO OF EARNINGS TO FIXED CHARGES 8.88 8.00 14.34 2.13 1.46 10.74 10.17
